 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8    RUNE KRAFT,                                        Case No. 1:21-cv-00768-NONE-SKO
 9                                                       ORDER DENYING PLAINTIFF’S
                         Plaintiff,
10                                                       REQUEST FOR ELETRCONIC
              v.                                         NOTICING AND MOTION FOR
11                                                       PERMISSION FOR ELECTRONIC
                                                         CASE FILING
12    TULARE COUNTY, ET AL.,
                                                         (Docs. 2 & 3.)
13
                          Defendants.
14
      _____________________________________/
15

16

17          Plaintiff Rune Kraft, appearing pro se, filed this action on May 13, 2021 (Doc. 1), along
18 with a “Request for Non-Prisoner Pro Se Party for Electronic Noticing” (Doc. 2) and a “Motion to

19 Allow Electronic Filing By a Party Appearing Without an Attorney” (Doc. 3).

20          In his request and motion, Plaintiff seeks the Court’s permission to receive notice and to file
21 documents electronically through the Court’s case management/electronic case filing (“CM/ECF”)

22 system. Pursuant to the Local Rules of the United States District Court, Eastern District of

23 California (“Local Rules”), a pro se party shall file and serve paper documents as required by the

24 Rule. Local Rules 133(a), 135(b). A party appearing pro se may request an exception to the paper

25 filing requirement from the Court by filing a stipulation of the parties or by motion. Local Rule

26 133(b)(2), (3).
27          Upon review of the pleadings in this action and the instant motion, in which Plaintiff
28 provides no reasons for the need to use electronic filing, the Court finds that this action does not
 1 warrant an exception to the Local Rules. Plaintiff’s request for permission to receive notice and

 2 motion to file through CM/ECF is, therefore, DENIED.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     May 17, 2021                                    /s/   Sheila K. Oberto           .
 6                                                  UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
